The finding of neglect was supported by a preponderance of the evidence showing that respondent inflicted excessive corporal punishment on one of the children (see Matter of Devante S., 51 AD3d 482 [2008]) and engaged in acts of domestic violence against the children’s mother in their presence (see Matter of Elijah C., 49 AD3d 340 [2008]), which impaired or created an imminent danger of impairing their physical, emotional or mental well-being. No basis exists for disturbing the court’s findings of fact and assessment of credibility, which *407are supported by the record (see Matter of Fernando S., 63 AD3d 610 [2009]). Concur — Tom, J.E, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.